        Case 1:18-cv-00079-JCG Document 25   Filed 05/07/21   Page 1 of 6



               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                           )
QINGDAO SENTURY TIRE CO., LTD.,           )
ET AL.,                                   )
                                          )
                  Plaintiffs,             )
                                          )    Consol. Court No. 18-00079
                                          )
      v.                                  )
                                          )
UNITED STATES,                            )
                                          )
                  Defendant.              )
__________________________________________)


 DEFENDANT’S RESPONSE TO COMMENTS ON REMAND REDETERMINATION

                                        BRIAN M. BOYNTON
                                        Acting Assistant Attorney General

                                        JEANNE E. DAVIDSON
                                        Director

                                        PATRICIA M. MCCARTHY
                                        Assistant Director

OF COUNSEL:
Ayat Mujais                             ASHLEY AKERS
Attorney                                Trial Attorney
U.S. Department of Commerce             U.S. Department of Justice
Office of the Chief Counsel For Trade   Civil Division
   Enforcement and Compliance           Commercial Litigation Branch
1401 Constitution Avenue, NW            P.O. Box 480
Washington, D.C. 20230                  Ben Franklin Station
Tel: (202) 482-4750                     Washington D.C. 20044
Email: ayat.mujais@trade.gov            Tel: (202) 307-0369
                                        Fax: (202) 514-7965
                                        Email: Ashley.akers@usdoj.gov
         Case 1:18-cv-00079-JCG Document 25                  Filed 05/07/21     Page 2 of 6



                                         INTRODUCTION

        Defendant, the United States, respectfully submits this response to the comments filed by

plaintiffs Pirelli Tyre Co., Ltd., et al. (Pirelli). See ECF No. 23 (Pirelli Cmts.). Pirelli’s

comments and our response concern the Department of Commerce’s (Commerce) second

remand redetermination, Final Results of Redetermination Pursuant to Court Remand, February

19, 2021 (Second Remand Redetermination) (ECF No. 21) (P.R.R. 6), 1 issued by Commerce

pursuant to this Court’s opinion and remand order, Qingdao Sentury Co., Ltd. et al v. United

States, Slip Op. 20-182 (Ct. Int’l Trade 2020) (Second Remand Opinion and Order) (ECF No.

19). As explained below, the Court should sustain the Second Remand Redetermination and

enter final judgment for the United States because Commerce has complied with the Court’s

Second Remand Opinion and Order, and because the Second Remand Redetermination is

supported by substantial evidence and otherwise in accordance with law.

                                            ARGUMENT

I.      Background

        On March 16, 2018, Commerce published its Final Results for the first administrative

review of the antidumping duty order on certain passenger vehicle and light truck tires from the

People’s Republic of China (China). See Certain Passenger Vehicle and Light Truck Tires from

the People’s Republic of China, 83 Fed. Reg. 11690 (Dep’t of Commerce Mar. 16, 2019) (Final

Results). On November 27, 2019, this Court remanded the final results, holding that (1)

Commerce’s determination not to grant separate status to Shandong Yongtai Chemical was

unsupported by substantial evidence, (2) Commerce had not provided a convincing explanation

of how value added tax (VAT) is properly the subject of a downward adjustment to U.S. price,



1
 Citations to the public record (P.R.R.) and confidential record (C.R.R.) refer to the record of the
antidumping duty investigation redetermination.
                                                2
         Case 1:18-cv-00079-JCG Document 25              Filed 05/07/21    Page 3 of 6



(3) Commerce had not provided a sufficient explanation of the calculation of irrecoverable VAT,

(4) Commerce’s decision not to make an export subsidy adjustment for the Export Buyers Credit

Program (EBCP) should be reconsidered, and (5) Commerce had failed to adequately explain

how evidence on the record was not sufficient to rebut the presumption of de facto government

control of Pirelli China. See Shandong Yongtai Group Co., Ltd., et al v. United States, Slip Op.

19-150 (Ct. Int’l Trade 2019) (First Remand Opinion and Order) (ECF No. 64) (18-00077).

       In its First Remand Redetermination, Commerce reconsidered the record evidence and

(1) determined that Yongtai Group was the successor-in-interest to Yongtai Chemical;

(2) continued to use the same methodology for calculating Qingdao Sentury’s irrecoverable

VAT; (3) granted Qingdao Sentury an export subsidy adjustment for EBCP; and (4) continued to

deny separate rate status to Pirelli China. See Final Results of Remand Pursuant to Court

Remand, March 3, 2020 (First Remand Redetermination) (ECF No. 71) (18-00077).

       In its Second Remand Opinion and Order, this Court remanded Commerce’s

determination to continue to use the same methodology for calculating Qingdao Sentury’s

irrecoverable VAT and directed Commerce to recalculate Qingdao Sentury’s export price

without any adjustments for its irrecoverable VAT. See Shandong Yongtai Group Co., Ltd., et al

v. United States, Slip Op. 20-182, at 12 (Ct. Int’l Trade 2019) (Second Remand Opinion and

Order) (ECF No. 92) (18-00077). This Court sustained the other three issues. Id. at 19.

       Thereafter, in its Second Remand Redetermination, under respectful protest, Commerce

continued to use the same methodology but removed the downward adjustment to Qingdao

Sentury’s export price accounting for its irrecoverable VAT from the final calculations. See

Final Results of Redetermination Pursuant to Court Order, February 19, 2021, at 4 (Second

Remand Redetermination) (ECF No. 21-1) (18-00079). Commerce further revised the dumping

margin applicable to Qingdao Sentury and certain separate rate respondents. Id. at 8.

                                                3
         Case 1:18-cv-00079-JCG Document 25               Filed 05/07/21     Page 4 of 6



II.    Standard of Review

       In remand proceedings, the Court will sustain Commerce’s determinations if they are “in

accordance with the remand order,” and are “supported by substantial evidence, and are

otherwise in accordance with law.” See MacLean-Fogg Co. v. United States, 100 F. Supp. 3d

1349, 1355 (Ct. Int’l Trade 2015) (citing 19 U.S.C. § 1516a(b)(1)(B)(i)). Substantial evidence

means “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under this standard, “the

possibility of drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s finding from being supported by substantial evidence.” Consolo v. Fed.

Mar. Comm’n, 383 U.S. 607, 620 (1966) (citations omitted). Where, as here, Congress has

entrusted an agency to administer a statute that demands inherently fact-intensive inquiries,

Commerce’s conclusions may be set aside only if the record contains evidence “so compelling

that no reasonable factfinder” could reach the same conclusion. See I.N.S. v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).

III.   The Court Should Sustain Commerce’s Redetermination

       Commerce adhered to this Court’s Second Remand Opinion and Order and acted in

accordance with law. Pursuant to this Court’s directive, Commerce, under respectful protest,

removed any downward adjustment for irrecoverable VAT that was applied to Qingdao Sentury

and recalculated the separate rate using Qingdao Sentury’s revised rate. Second Remand

Redetermination at 4. Thus, Commerce complied with the Court’s remand and the Court should

sustain the remand results.

       Additionally, no parties have challenged Commerce’s Second Remand Determination

and, therefore, any objections to Commerce’s remand determination are now waived. See, e.g.,

SolarWorld Americas, Inc. v. United States, 381 F. Supp. 3d 1363, 1365-66 (Ct. Int’l Trade

                                                4
         Case 1:18-cv-00079-JCG Document 25                 Filed 05/07/21      Page 5 of 6



2019) (holding the parties have “waived any objections” to the remand results by “declining to

submit comments”) (citing United States v. Great Am. Ins. Co. of N.Y., 738 F.3d 1320, 1328

(Fed. Cir. 2013) (“It is well established that arguments are not appropriately developed in a

party’s briefing may be deemed waived.”)); see also Sentury’s Comments In Support Of The

Second Remand Results, ECF No. 24 (18-00079).

IV.     The Court Should Disregard Pirelli’s Comments

        Pirelli filed a document titled “Comments of Consolidated Plaintiffs Pirelli Tyre on

Commerce’s Second Redetermination on Remand.” ECF No. 23 (18-0079). However, Pirelli

acknowledges that its comments on the remand do not address the Second Remand

Redetermination. See Pirelli Cmts. at 4 (“[Pirelli’s] comments herein do not address the

specifics of Commerce’s Second Remand Redetermination, given that Commerce’s remand

determination does not concern any aspect of Commerce’s decision for Pirelli.”). Therefore, the

Court should disregard these comments. “The results of a redetermination pursuant to court

remand are reviewed for compliance with the court’s remand order.” See ArcelorMittal USA

LLC v. United States, 399 F. Supp. 3d 1271 (Ct. Int’l Trade 2019). As explained above,

Commerce complied with the Court’s remand order, and no parties have objected to Commerce’s

remand results. Pirelli’s comments have no bearing on the issues addressed on remand and are

irrelevant at this juncture.

        Additionally, this Court has already held that Pirelli is de facto owned by a Chinese state-

owned entity and that it was reasonable for Commerce to apply the China-wide entity rate to

Pirelli. See Second Remand Opinion and Order at 16. With the Court having already ruled on

this issue, it is inappropriate for Pirelli to now argue that the Court should “revisit” the issue at

this posture of the case to specifically address Pirelli’s alternative argument. See, e.g., United

States v. Great Am. Ins. Co. of New York, 229 F. Supp. 3d 1306, 1322 (Ct. Int’l Trade 2017)

                                                   5
         Case 1:18-cv-00079-JCG Document 25                Filed 05/07/21      Page 6 of 6



(holding the law of the case doctrine generally bars retrial of issues that have already been

decided) (citing Intergraph Corp. v. Intel Corp., 253 F.3d 695, 697 (Fed. Cir. 2001)).

       If Pirelli had wanted the Court to revisit its earlier ruling, then it should have sought

reconsideration under Rule 60(b) of the Rules of this Court with respect to the Second Remand

Opinion and Order, rather than attempting to raise this issue for the first time in its comments on

the Second Remand Redetermination. Pirelli did not do so.

                                         CONCLUSION

       For these reasons, we respectfully request that the Court sustain the second remand

redetermination and enter final judgment in favor of the United States.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      JEANNE E. DAVIDSON
                                                      Director

                                                      /s/ Patricia M. McCarthy
                                                      PATRICIA M. MCCARTHY
                                                      Assistant Director

                                                      /s/ Ashley Akers
OF COUNSEL:                                           ASHLEY AKERS
                                                      Trial Attorney
Ayat Mujais                                           Commercial Litigation Branch
Attorney                                              Civil Division
Office of the Chief Counsel                           Department of Justice
 for Trade Enforcement and Compliance                 P.O. Box 480
Office of the General Counsel                         Ben Franklin Station
U.S. Department of Commerce                           Washington, DC 20044
Telephone: (202) 482-4750                             Telephone: (202) 305-0521


May 7, 2021                                           Attorneys for Defendant




                                                  6
